NUMBER 13-21-00275-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


LEONARDO MONTOYA III,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.


                          ORDER OF ABATEMENT

              Before Justices Benavides, Hinojosa, and Silva
                            Order Per Curiam

      This matter is before the Court on its own motion. Appellant’s brief was originally

due on December 27, 2021. After receiving several extensions, on May 19, 2022, the

Honorable Coretta Graham, counsel for appellant, was ordered to file appellant’s brief on

or before July 25, 2022. Appellant’s brief has not been filed and appellant has failed to

request any additional extensions.
       Accordingly, we now abate this appeal and remand the cause to the trial court for

further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. See Tex. R. App. P. 38.8(b)(2), (3). Upon remand, the trial court shall utilize

whatever means necessary to make appropriate findings and recommendations

concerning the following: (1) whether appellant desires to prosecute this appeal; (2) why

appellant’s counsel has failed to file a brief and whether counsel has effectively

abandoned the appeal; (3) whether appellant has been denied effective assistance of

counsel; (4) whether appellant’s counsel should be removed; and (5) whether appellant

is indigent and entitled to court appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to court

appointed counsel, the trial court shall appoint new counsel to represent appellant in this

appeal. If new counsel is appointed, the name, address, email address, telephone

number, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be filed in a supplemental

clerk’s record. Furthermore, the trial court shall cause a supplemental reporter’s record

of any proceedings to be prepared. The supplemental clerk’s record and supplemental

reporter’s record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

                                                         PER CURIAM


                                              2
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
12th day of August, 2022.




                             3